Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Improper Amendment
	Canceled claim 59 includes the text which is improper. In the interest of compact prosecution, the amendment has been entered however any further amendments should not include the text of canceled claims.
Election/Restrictions
Claims 40-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-58,60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Support for excluding silane is not considered to be supported by the instant disclosure. A negative limitation added to avoid a reference is considered to be new matter.  Ex parte Pearson 230 USPQ 711 and Ex parte Grasselli 231 USPQ 393.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-58,60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “after sintering” is considered to render the claims indefinite because a sintered article is being claimed. 
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 52,54-58,60 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 106747206.
	The CN document teaches a sintered artificial stone which includes modified marble and silicate glass powder (see embodiment 1). The marble powder is surface modified with a silicon organic agent in an amount of .5-2 wt% (page 2 of machine translation) and has a size less than 120 mesh or 125 microns (page 2). The limitation “derived from a coating of about 0.01 to 2 wt% of an interfacial modifier free of silane” is considered to be drawn to the starting material used to make the claimed sintered material and does not exclude the reissue from being silicon as the silicon may be derived from another silicon containing material such as polysiloxane. 
	With respect to claim 54 marble is included as the particulate.
	With respect to claim 55 the glass is a powder which may be considered a bead.
	With respect to claim 56, a void space is not taught.
	With respect to clam 57, the particle size is less than 125 microns which is inclusive of 100 microns.
	With respect to claim 58, calcium carbonate may be added (top of page 3 of translation).
	With respect to claim 60, the thickness taught by the CN document would be expected to be the same as the same amount as the instant invention is added.
	The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Allowable Subject Matter
Claim 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 112 (a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicants argument the use of the terminology “consisting essentially of” exclude the use of additives, fillers and materials as taught by CN 106747206 (Cong) is not persuasive in overcoming the rejection as the claims are open to other particulates. Claim 52 is generic as to the particulate as stone does not describe the particulate composition. A stone may be any hard particulate. Applicants are not specific as to exactly what components taught by the CN document are excluded and that they materially affect the basic characteristics of the claimed invention. It should be noted applicant’s specification defines the particulate as almost any material, see [0047-0055 of PGPUB 20200115289.
Applicant’s argument that Cong uses low temperature sinter not a mechanism like conventional sintering is not persuasive because Cong clearly teaches a sintered article. Although the glass may melt the particulate does not which is similar to applicant’s invention. Paragraph [0110] of the instant disclosure teaches the presence of a grain boundary which would mean a liquid is formed during sintering. Furthermore, Cong teaches a lower sintering temperature than the instant invention therefor it would be expected the particulate is not melted.
With respect to the glass of Cong having a lower melting temperature the instant claims do not require a glass with a specific melting temperature or exclude glasses having low melting temperatures.
Applicants argument that the silane of Cong would bind the particles together is not persuasive in overcoming the rejection because Cong teaches the silane aids in the sintering of the artificial stone (page 6, lines 7-9). Also, Cong teaches adding the silane by ball milling so the silane would not bond the particles together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
11/02/2022